The opinion of the court was delivered by
Miller, J.
The accused, convicted of mansluaghter, takes this appeal from the sentence.
We have no brief on behalf of the accused, explained, we presume, by the motion to dismiss, based on the escape from jail of the accused pending the appeal, shown by the affidavit of the sheriff accompanying the motion. The accused still at large, cannot be heard in support of his appeal.
It is therefore ordered, adjudged and decreed that the appeal herein be dismissed.